DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 15/111,296, filed 07/13/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 was considered by the examiner.

Drawings
The drawings were received on 01/12/2021.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 27-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10,924,746. 

Instant Application No. 17/147,298
Claim 27
Patent No. 10,924,746 
Claim 1
 A method of encoding a motion vector (MV) of a block of video data for a video coding system utilizing adaptive MV precision, the method comprising: 
 A method of encoding a motion vector (MV) of a block of video data for a video coding system utilizing adaptive MV precision, the method comprising: 
receiving input data associated with a first current block of video data; 
 receiving input data associated with a first current block of video data; 
determining a partition type of the first current block of video data; 
determining a partition type of the first current block of video data; 
determining whether a condition of disabling a selection of pixel granularity for MV precision is satisfied or not based on determining (a) whether the partition type of the first current block is a non-partitioned mode, a partitioned mode, or both, and (b) if a prediction mode of the first current block of video data is coded using a Merge mode; 
 determining whether a condition of disabling a selection of pixel granularity for MV precision is satisfied or not based on determining (a) whether the partition type of the first current block of video data is equal to a 2N×2N partition size, a non-2N×2N partition size, or both, and (b) if a prediction mode of the first current block of video data is coded using a Merge mode; 
responsive to determining that the condition is not satisfied: determining a current MV precision for a first current MV of the first current block of video data from a plurality of MV precisions, wherein each MV precision of the plurality of MV precisions is associated with a different pixel granularity; 
responsive to determining that the condition is not satisfied: determining a current MV precision for a first current MV of the first current block of video data from a plurality of MV precisions, wherein each MV precision of the plurality of MV precisions is associated with a different pixel granularity; 
signaling an adaptive MV precision syntax element indicating the current MV precision; and encoding the first current MV of the first current block of video data at the current MV precision.  
signaling an adaptive MV precision syntax element indicating the current MV precision; and encoding the first current MV of the first current block of video data at the current MV precision.   




Instant Application No. 17/147,298
Claim 28
Patent No. 10,924,746 
Claim 2
 A method of decoding a motion vector (MV) of a block of video data for a video decoding system utilizing adaptive MV precision, the method comprising: 
 A method of decoding a motion vector (MV) of a block of video data for a video decoding system utilizing adaptive MV precision, the method comprising: 
receiving input data associated with a first current block of video data; 
 receiving input data associated with a first current block of video data; 
determining a partition type of the first current block of video data; 
determining a partition type of the first current block of video data; 
determining whether a condition of disabling a selection of pixel granularity for MV precision is satisfied or not based on determining (a) whether the partition type of the first current block is a non-partitioned mode, a partitioned mode, or both, and (b) if a prediction mode of the first current block of video data is coded using a Merge mode; 
 determining whether a condition of disabling a selection of pixel granularity for MV precision is satisfied or not based on determining (a) whether the partition type of the first current block of video data is equal to a 2N×2N partition size, a non-2N×2N partition size, or both, and (b) if a prediction mode of the first current block of video data is coded using a Merge mode; 
responsive to determining that the condition is not satisfied: selecting one of a plurality of MV precisions as a current MV precision for a first current MV of the first current block 
of video data by parsing an adaptive MV precision syntax element from the coded data or inferring the adaptive MV precision syntax element, wherein each MV precision 
of the plurality of MV precisions is associated with a different pixel granularity; and 
responsive to determining that the condition is not satisfied: selecting one of a plurality of MV precisions as a current MV precision for a first current MV of the first current block of video data by parsing an adaptive MV precision syntax element from the coded data or inferring the adaptive MV precision syntax element, wherein each MV precision of the plurality of MV precisions is associated with a different pixel granularity; and
decoding the first current MV of the first current block of video data at the current MV precision.
decoding the first current MV of the first current block of video data at the current MV precision.


Although the claims at issue are not identical, they are not patentably distinct from each other in that the instant application is broader in scope and therefore the entire scope of the reference claim falls within the scope of the examined claim.

In regard to claims 29-42 of the instant application, these claims are rejected as being unpatentable over claims 3-16 respectively of the US Patent.

Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,924,746 in view of Sullivan et al. US 2017/0359587 A1, hereafter Sullivan. 

Instant Application No. 17/147,298
Claim 43
Patent No. 10,924,746 
Claim 17
A method of decoding a motion vector (MV) of a block of video data for a video decoding system utilizing adaptive MV precision, the method comprising:
 A method of decoding a motion vector (MV) of a block of video data for a video decoding system utilizing adaptive MV precision, the method comprising: 
receiving coded data for a current block of video data;
 receiving coded data for a current block of video data; 
-
when the current block of video data is inter coded, determining whether the current block of video data is coded using Merge mode;
determining whether a condition of disabling a selection of MV precision is satisfied based on a high-level adaptive MV precision flag that is signaled at a sequence level, picture level or slice level, 
 determining a condition of disabling a selection of MV precision is satisfied when the current block of video data is coded using the Merge mode;
wherein responsive to determining that the condition is not satisfied:
and determining the condition of disabling the selection of MV precision is not satisfied when the current block of video data is not coded using the Merge mode, wherein responsive to determining that the condition is not satisfied:

selecting one of a plurality of MV precisions, the plurality of MV precisions comprising a pixel MV precision and at least one sub-pixel MV precision, as a current MV precision for a current MV of the current block of video data by parsing an adaptive MV precision syntax element from the coded data or inferring the adaptive MV precision syntax element; and 
decoding the current MV of the current block of video data at the current MV precision by:
decoding the current MV of the current block of video data at the current MV precision by: 
rounding a MV predictor (MVP) for the current MV of the current block to the current MV precision;
rounding a MV predictor (MVP) for the current MV of the current block to the current MV precision; and 
and decoding the current MV based on the rounded MVP; and
decoding the current MV based on the rounded MVP; and 
wherein responsive to determining that the condition is satisfied: decoding the current MV of the current block of video data at a fixed and predetermined MV precision selected from the plurality of MV precisions.
wherein responsive to determining that the condition is satisfied: decoding the current MV of the current block of video data at a fixed and predetermined MV precision selected from the plurality of MV precisions.


Although the claims at issue are not identical, they are not patentably distinct from each other in that the instant application differs from claim 17 of US Patent No. 10,924,746 in that the instant application includes determining whether a condition of disabling a selection of MV precision is satisfied based on a high-level adaptive MV precision flag that is signaled at a sequence level, picture level or slice level.  However, this is well known in the art as disclosed by Sullivan (one approach to signaling MV precision, when adaptive selection of MV precision is enables, the encoder selects an MV precision on a slice-by-slice basis.  A flag values in a SPS…PPS…or other syntax structure indicated whether adaptive selection of MV precision is enabled) [0100], which is in the same field of endeavor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adaptive precision flag, the motivation being efficiency [abstract].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 43, 44, and 47-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sullivan et al. US 2017/0359487 A1, hereafter Sullivan.

Regarding claim 43, Sullivan discloses a method of decoding a motion vector (MV) of a block of video data for a video decoding system utilizing adaptive MV precision (selection of motion vector precision) [title], the method comprising:
(decoder (270) accepting encoded data from the encoder (270) [0040];
determining whether a condition of disabling a selection of MV precision is satisfied (change MV precision? 810) [FIG. 8] based on a high-level adaptive MV precision flag that is signaled at a sequence level, picture level or slice level (one approach to signaling MV precision, when adaptive selection of MV precision is enabled, the encoder selects an MV precision on a slice-by-slice basis.  A flag values in a…SPS…PPS…or other syntax structure indicated whether adaptive selection of MV precision is enabled) [0100], wherein responsive to determining that the condition is not satisfied:
selecting one of a plurality of MV precisions, the plurality of MV precisions comprising a pixel MV precision and at least one sub-pixel MV precision, as a current MV precision for a current MV of the current block of video data by parsing an adaptive MV precision syntax element from the coded data or inferring the adaptive MV precision syntax element (selected MV precision 840; fractional-sample MV precision; when it determines the MV precision for the unit, the video encoder can collect information about the video and select the MV precision for the unit, from among multiple precisions) [FIG. 8; 0007; 0011]; and 
decoding the current MV of the current block of video data at the current MV precision (a decoder reconstructs and applies MV values at the fractional-sample MV prevision) [0162] by: rounding a MV predictor (MVP) for the current MV of the current block to the current MV precision (when the MV precision is integer-sample precision, predicted MV values can be rounded) [0105]; and decoding the current MV based on the rounded MVP (a decoded parses the syntax elements(s) indicating the selected MV precision and interprets MV values according to the selected MV precision) [0161].
(set the MV precision according to a default value) [0127].

Regarding claim 44, Sullivan addresses all of the features with respect to claim 43 as outlined above.
	Sullivan further discloses the adaptive MV precision syntax element is coded by context-based coding with only one context (context-adaptive binary arithmetic coding) [0095].

Regarding claim 47, Sullivan addresses all of the features with respect to claim 43 as outlined above.
Sullivan further discloses the adaptive MV precision syntax element is coded by context-based coding using context modeling based on a prediction mode of the first current block of video data, a partition type of the first current block of video data, or both (context-adaptive binary arithmetic coding) [0095].

Regarding claim 48, Sullivan addresses all of the features with respect to claim 43 as outlined above.
Sullivan further discloses the adaptive MV precision syntax element is signaled at a slice-level, a CU-level (coding unit level), or a PU-level (prediction unit level) for the first current block of video data if the condition is determined to not be satisfied for the first current block of video data and the first current block of video data corresponds to a CU or a PU (one approach to signaling MV precision, when adaptive selection of MV precision is enabled, the encoder selects an MV precision on a slice-by-slice basis.  A flag values in a…SPS…PPS…or other syntax structure indicated whether adaptive selection of MV precision is enabled) [0100].

Regarding claim 49, Sullivan addresses all of the features with respect to claim 43 as outlined above.
Sullivan further discloses the MVP for the current MV of the first current block of video data to the current MV precision comprises: rounding the MVP to a target value, wherein the target value is a value nearest to the MVP and fit to the current MV precision (when the MV precision is integer-sample precision, predicted MV values can be rounded to the nearest integer) [0105].

Regarding claim 50, Sullivan addresses all of the features with respect to claim 49 as outlined above.
Sullivan further discloses if there are two nearest values at an equal distance to the MVP, the target value is one of the two nearest values which is closer to zero (when the MV precision is integer-sample precision, predicted MV values can be rounded to the nearest integer; nearest integer has been interpreted as zero) [0105].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Chien et al. US 2012/0189055 A1, hereafter Chien.

Regarding claim 45, Sullivan addresses all of the features with respect to claim 43 as outlined above.
However, while Sullivan discloses a selection of motion vector precision for a current block of video data according to received input data associated with a current block of video data, Sullivan fails to expressly disclose the adaptive MV precision syntax element is coded by context-based coding using context modeling based on information of one or more neighboring blocks, the first current block, or both said one or more neighboring blocks and the first current block
Chein, in an analogous environment, discloses the adaptive MV precision syntax element is coded by context-based coding using context modeling based on information of one or more (perform CABAC) [0083], the first current block, or both said one or more neighboring blocks and the first current block (merge mode considers only those motion vectors from neighboring or adjacent PUs) [0038].
Sullivan and Chien are analogous because they are both related to video compression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion vector precision selection method taught by Sullivan with the motion vector precision selection taught by Chien, the motivation being efficiency [0006].

Regarding claim 46, Sullivan and Chien address all of the features with respect to claim 45 as outlined above.
Chien further discloses the information of said one or more neighboring blocks corresponds to the MV precision of a left block, or the left block and an above block (merge mode considers only those motion vectors from neighboring or adjacent PUs) [0038].
Therefore, it would have been obvious to modify the motion vector precision selection method taught by Sullivan with the motion vector precision selection taught by Chien, the motivation being efficiency [0006].

Allowable Subject Matter
Claims 27-42 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose determining disabling or not disabling a selection of pixel level granularity according to a merge mode and the specifics following the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner




/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485